AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Oft`enses Committed On or Aiter Novcmber l, 1987)

Adrian Zavala_LOZanO Case Number: 3:18-mj-23074-BLM

 

 

 

 

 

 

 

 

 

 

 

 

Thomas S Sims "* "
Deferrdant ’s At.torr ey _
REGISTRATI()N NO. 81491298 DEC l 1 2018
THE DEFENDANT: Oi“~ “tw%“é§i~m
pleaded guilty to count(s) l of Complaint °Y DEPuTY
l:l Was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Sectioll Nature of Offense Count Number!s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United `States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant'S economic circumstances

Tuesday, December ll, 2018
Date of Imposition of Sentence

HON‘<)’RABLE MIE:HAEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

 

3:18-mj~23074-BLM

 

